Citation Nr: 1645763	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-01 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999 and from January 2003 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which continued the noncompensable disability rating for service-connected bilateral hearing loss.  The jurisdiction of this claim is now with the Muskogee, Oklahoma RO.

The March 2012 rating decision currently on appeal adjudicated additional issues, including entitlement to a disability rating higher than 10 percent for service-connected posttraumatic stress disorder with major depressive disorder, entitlement to a disability rating higher than 10 percent for service-connected tinnitus and entitlement to service connection for post void dribbling with frequent nocturnal urination as secondary to the service-connected disability of internal derangement of the low back.  However, in the April 2012 Notice of Disagreement, the Veteran only disagreed with outcome of his claim of entitlement to a compensable disability rating for service-connected bilateral hearing loss.  As such, the Board does not have jurisdiction over any other claims adjudicated in the March 2012 rating decision.

In his January 2013 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled in January 2016, however, the Veteran failed to appear, and has neither offered good cause for his absence nor requested a new hearing.  Therefore, the Board considers his request for a hearing as withdrawn.  As such, VA has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

The weight of medical evidence is against a finding that the Veteran either currently has, or has had at any point during the course of this appeal, a compensable hearing loss disability for VA purposes. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal are in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  

VA examined the Veteran on multiple occasions.  The Board finds that the examinations were adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

Of note, in his informal hearing presentation, the Veteran's representative argued that the Veteran's hearing loss had worsened since his 2012 VA examination and suggested that a remand be provided.  However, a review of file shows that the Veteran was in fact re-examined in 2014 and the results of audiometric testing at that time do not approach a compensable rating for bilateral hearing loss.  As such, the Board does not believe an additional examination is warranted. 

As noted the Veteran was also scheduled for a Board hearing, but he failure to report.

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

A May 2012 VA compensation examination and an August 2014 audiological examination are of record.  

At the VA examination in 2012, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
10
15
LEFT
15
15
15
15
20
 
Results of the Maryland CNC speech recognition test showed 100 percent in both ears.

At the VA examination in 2014, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
20
LEFT
20
15
15
20
25
 
Results of the Maryland CNC speech recognition test showed 98 percent in the right ear and 92 percent in the left ear.

The May 2012 VA examination yielded test results of pure tone thresholds with an average over the four frequencies of interest of 10 decibels in the right ear and 16 in the left ear. These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the May 2012 measurements results in assignment of Roman Numeral I to both ears, for the purpose of determining a disability rating.  A noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.

Likewise, the August 2014 VA examination showed pure tone thresholds with an average over the four frequencies of interest of 18.75 decibels in both ears.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the 2014 measurements results in assignment of Roman Numeral I bilaterally, for the purpose of determining a disability rating.  A noncompensable rating is warranted.

Based on all the above evidence, the Board finds VA applied the Schedule for Rating Disabilities properly.  As such, a compensable rating for bilateral hearing loss is denied.
38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his service connected bilateral hearing loss.  Thus, the Board finds that Rice is inapplicable.  


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


